Citation Nr: 1501047	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

Following review of the record, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's military occupational specialty and duties in service were consistent with noise exposure. 

2.  The Veteran currently has bilateral hearing loss that is reasonably related to the circumstances of noise exposure during service.

3.  The Veteran currently has tinnitus that is reasonably related to the circumstances of noise exposure during service.

4.  The Veteran's eye condition is refractive error that is not a disability within the meaning of applicable regulations providing for service connection.



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral sensorineural hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154, (West 2014); 38 C.F.R. §§ 3.102, 3.385. (2014).

2.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303. (2014).

3.  An acquired visual disorder was not incurred in or aggravated by service and a refractive error is not a disease or injury within the meaning of compensation benefits for VA purposes.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  As to the issue of entitlement to service connection for vision loss, VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence was to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence in this regard and affording a VA examination.  The examination is adequate to render a determination as to this issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for vision loss is ready to be considered on the merits.

However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision and full grants of entitlement to service connection for bilateral hearing loss and tinnitus, further assistance is unnecessary to aid the appellant in substantiating these claims.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

As a matter of law refractive errors of the eyes, are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes. 38 C.F.R. § 3.303(c).  However, service connection may be granted for such conditions if subject to superimposed disease or injury during military service. Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014).

1.  Service connection for bilateral hearing loss and tinnitus.

Factual Background

The Veteran's service treatment records do not reflect any complaints or findings pertaining to hearing impairment or ringing in the ears.  On examination in December 1968 for separation from service, an audiogram was performed that disclosed puretone thresholds of 15/15/15/15 and 15/15/15/25 at the 500/1000/2000/4000 Hertz frequencies in the right and left ears, respectively.   Service treatment records do reveal some fluctuations in the recorded frequencies on entrance, separation, and a flight examination mid-service.

The Veteran's DD Form 214 reflects that he served in the Army with a military occupational specialty of infantry operations and intelligence specialist (11F40).  His decorations, medals and citations included the Marksman (M-14), Sharpshooter (M-16), Vietnam Service Medal with two Bronze Stars, Republic of Vietnam Medal with Device 60, the Combat Infantryman Badge, and the Bronze Star Medal with "V" Device, etc.

The Veteran was afforded a VA audiology examination in November 2008.  He reported military noise exposure while serving in the infantry in Vietnam, including weapons fire and combat situations.  He related that he had no occupational noise exposure in his office environment after service, but did have a history of hunting, sometimes without ear protection.  Following audiometric evaluation, the diagnoses were normal falling to severe sensorineural hearing loss in the right ear and normal sloping to moderate sensorineural hearing loss in the left ear.  In December 2008, following review of the record, the examiner noted that the Veteran's hearing was normal at separation and that there was no significant threshold shifts between the service entrance and discharge examinations.  She opined that bilateral hearing loss and tinnitus were less likely than not the result of acoustic trauma during military service based on the service treatment record that was negative for hearing loss and tinnitus.

Legal Analysis

The appellant's service records reflect that he received medals or awards indicative of combat service in Vietnam.  Therefore, the tenets of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are applicable in this case.  Under 38 U.S.C.A. § 1154(b), a veteran who engaged in combat may use satisfactory lay evidence to show that an injury or disease happened in service.  While the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone and does not create a presumption of service connection, they relax the evidentiary requirements for determining what happened during service, and may be used to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service.  They do not link the service problem etiologically to a current disability, per se. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  The appellant is still required to meet the evidentiary burden as to service connection as to whether there is a nexus to service, both of which require competent medical evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).   

In this instance, the Board finds that the Veteran's statements in the record regarding the degree of noise exposure during active duty are consistent with the circumstances and conditions of his service in Vietnam.  As well, he attests to having been involved in an explosion at some point which may have affected his hearing.  The evidence reflects that at service discharge, he did not have ratable hearing impairment by VA standards under 38 C.F.R. § 3.385.  There is no evidence of treatment for such over the intervening years.  However, although the VA audiology examiner found in November 2008 that neither current hearing loss nor tinnitus was at least as likely as not related to service in view of the above, the Board finds that this analysis is lacking and falls short.  

Review of the evidence indicates that the Veteran did indeed have significant noise exposure during active duty.  Although it was indicated that he had a history of recreational noise exposure after service, no opinion was rendered as to the etiology of hearing loss or tinnitus, or an explanation as to why they were not caused by noise exposure during service.  In Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992), it was held that the absence of hearing loss at separation is not in and of itself a basis for a denial of a claim of service connection for hearing loss. See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Therefore, upon consideration of the above, the Board finds that the evidence reasonably supports a finding that the appellant's bilateral hearing loss and tinnitus are related to service.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that bilateral sensorineural hearing loss and tinnitus are reasonably of service onset and service connection is granted. See 38 C.F.R. § 3.102.

2.  Service connection for vision impairment.

Factual Background and Legal Analysis

The Veteran's service treatment records reflect that he had 20/20 distant vision and J-1 near vision in both eyes on service entrance and separation examinations in February 1966 and December 1968, respectively.  Myopia was noted on an in-service examination.

The Veteran was afforded a VA vision examination in November 2008.  He reported that he was involved in an explosion during service that resulted in temporary blindness for which he received no treatment.  He stated that he currently needed glasses for his best vision.  Following examination, the examiner found that ocular health was within normal limits and that the appellant had refractive error that was most likely not aggravated or caused by military service.

The record thus reflects that the Veteran now carries a vision diagnosis of refractive error.  Under 38 C.F.R. § 3.303(c), refractive error of the eye is not considered a disease or injury within the meaning of applicable legislation providing for an award of compensation benefits.  Although the appellant asserts that he developed temporary blindness in service as the result of an explosion during active duty, service clinical records do not document any trauma or superimposed disease to the eyes in this manner or otherwise.  The service separation examination report clearly documents that the eyes had essentially normal vision.  The Veteran denied eye trouble on the Report of Medical History in 1968.  Ocular health was shown to be normal on VA examination in 2008.  There is no competent clinical evidence that the appellant has any current residuals of eye disease or injury.  He has no more than refractive error which, as noted above, is not a disease or injury within the meaning of the applicable regulation.  Accordingly, service connection for vision impairment, characterized as refractive error, is not warranted and must be denied.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for refractive error (vision loss) is denied.


REMAND

The Veteran asserts that he has PTSD related to traumatic experiences in Vietnam for which service connection should be granted.

As noted above, the appellant's decorations and citations, including the Combat Infantryman Badge, connote a great deal of meritorious service in Vietnam and a combat stressor is conceded.  He was afforded a VA examination in November 2008 by a VA psychologist whose diagnostic impression was "no diagnosis", who found that PTSD was not caused by or a result of an in-service event and that the results of the current examination did not conform to the DSM-IV criteria for the disorder.  However, in a subsequent conclusion, the examiner contrarily stated, that PTSD symptoms were not severe enough to interfere with occupational and social functioning.  As such, there is a conflicting statement in the VA examiner's findings as to whether the Veteran has PTSD, and re-evaluation is required to resolve any discrepancy.  

Review of the record discloses that the Veteran appears to have received VA outpatient treatment since August 2008.  The Board observes that the most recent VA outpatient records date through January 2009.  Therefore, pertinent records dating from February 2009 should be requested and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request pertinent VA outpatient records dating from February 2009 and associate with the claims folder or Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist who has not examined him, to determine whether the diagnostic criteria for PTSD are satisfied.  Access to the appellant's claims file, Virtual VA file and any pertinent VBMS record, must be made available to the examiner designated to examine the appellant.  The AOJ must advise the examiner that the Veteran served in combat and that combat stressors are conceded.  The examination report must clearly reflect whether a review of the claims folder, Virtual VA file and any pertinent VBMS record was performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  Following examination, the examiner must respond to the following questions:

a). Is it at least as likely as not (at least a 50 percent probability or better) the Veteran has PTSD related to service in Vietnam?  Please explain in detail why or why not.

b).  If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed psychiatric disorder is related to the appellant's active duty service, including service in Vietnam? 

The report of examination should include a detailed narrative with a complete rationale for the opinion(s) provided.

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the remaining claim.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


